DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 13 are objected to because of the following informalities:  
In claim 10, line 6, “an part of the receptacle” should read “a part of the receptacle”;
In claim 13, line 4, “the lock a locking state” should read “the lock in a locking state.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 8, 10, 13, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation "the protrusion" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the protrusion is referring to “the part of the receptacle” recited in claim 5 or a separate limitation. For purposes of examination, this limitation will be construed as “the part of the receptacle is a protrusion, the protrusion…”
Claim 8 recites the limitation “the opening” in line 7. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be construed as “an opening.”
Claim 10 recites the limitations “the valve member,” “the groove,” and “the protrusion” in lines 4, 7, and 8, respectively. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, these limitations will be construed as “a valve member,” “a groove,” and “a protrusion.”
Claim 13 recites the limitation “the groove” in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the groove is part of the lock/release actuator or a separate component. For purposes of examination, this limitation will be construed as “a groove.”
Claim 14 recites the limitations “the valve actuator,” “the valve member,” “the protrusion” and “the detent” in lines 3, 5, 7, and 8, respectively. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, these limitations will be construed as “a valve actuator,” “a valve member,” “a protrusion,” and “a detent.”
Claim 16 recites the limitations “the opening,” “the protrusion,” and “the groove” in lines 4, 7, and 8, respectively. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, these limitations will be construed as “an opening,” “a protrusion,” and “a groove.”
Claim 17 recites the limitations “a first stage of removal of the cap from the receptacle” and “a second stage of removal of the cap from the receptacle” in lines 15 and 19, respectively. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether these refer to the first and second stages of removal of the cap from the receptacle recited in claim 1 or something different. For purposes of examination, these limitations will be construed as “the first stage of removal of the cap from the receptacle” and “the second stage of removal of the cap from the receptacle.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pub. 2010/0089919 to Dunkle et al. (hereinafter, “Dunkle”).
Regarding claim 1, Dunkle discloses a cap (cap 10, Fig. 2) for forming a closure in a receptacle of a container (fuel tank 32, Fig. 2), the cap (cap 10) comprising: a valve (valve 26, Fig. 2) configured to relieve trapped gas in the receptacle (para. [0043]); and a catch (valve mover 24, Fig. 4) configured to control movement of the cap during removal of the cap from the receptacle (paras. [0044]-[0045]); the cap (cap 10) being configured such that: (i) in a first stage of removal of the cap from the receptacle (cap between positions A and B, see Fig. 7; para. [0045]), the valve is activatable to permit the trapped gas to vent from the receptacle while the cap remains secured to the receptacle (para. [0045]); and (ii) in a second stage of removal of the cap from the receptacle (cap between positions B and C, see Fig. 7; para. [0045]), the cap is movable to an intermediate removal position (cap between positions B and C, Fig. 7; para. [0045]) in which the catch (valve mover 24) intercepts part of the receptacle to control movement of the cap before further removal of the cap from the receptacle (paras. [0044]-[0045]).
Regarding claim 2, Dunkle further discloses a lock (motion controller 84, Fig. 4) that is operative in at least (i) a locked state (rotation of the cap is blocked, para. [0056]) to secure the cap to the receptacle (para. [0045]), and (ii) a release state (cap is rotatable in cap-removal direction 19, para. [0056]) to enable the cap to be removed from the receptacle (para. [0056]); and wherein the cap is configured such that in the locked state (cap in position A): (i) the valve is activatable to vent trapped gas (valve 26 in pull-down vacuum activation mode 202, see para. [0046]), and (ii) the lock (motion controller 84) prevents transition to the second stage of removal without first achieving the release state of the lock (paras. [0056]-[0057]).
Regarding claim 4, Dunkle further discloses the lock (motion controller 84) and catch (valve mover 24) are formed in a groove of the cap or by respective parts of a groove of the cap (valve mover 24 with motion controller 84 are arranged in a groove on the cap, see Fig. 5).
Regarding claim 8, Dunkle further discloses the valve (valve 26) includes a valve body (sleeve 143, Fig. 4) having a vent passage (vent pathway 45, Fig. 6), and a valve member (valve body 174, Fig.4) movable in the valve body to open and close the vent passage (see paras. [0063], [0067]), wherein the valve body (sleeve 143) is radially inwardly spaced from an internal surface of a main body portion (inner surface 160, Fig. 4) of the cap to form an annulus therebetween (see Fig. 4), and wherein the receptacle (neck 16 of fuel tank 32) is fittable within the annulus such that the valve body is disposed within an opening of the receptacle when the cap is in the locked state on the receptacle (when the cap is installed on the fuel tank 32, a portion of the valve 26 is located within the opening in the neck 16, see Fig. 5; para. [0048]).
Regarding claim 9, Dunkle further discloses the cap further includes: a valve actuator (ring 87, Fig. 5) that is depressible to activate the valve (see para. [0059]); and a grip (handle 18, Fig. 4) overlying a main body portion and the valve actuator (see Fig. 4), the grip (handle 18) being supported by the valve actuator (ring 87) at least in a non-depressed state (Fig. 5), and wherein depressing the grip (handle 18) with a force greater than a preset force causes the valve actuator to depress and activate the valve (paras. [0068]-[0069]).
Regarding claim 11, Dunkle further discloses the grip (handle 18) forms a clutch mechanism with the main body portion (ratchet 128, Fig. 4; para. [0075]), such that grip (handle 18) is freely rotatable about the main body portion when the grip is in a non-depressed state (see para. [0075]), and engages and transfers torque to the main body portion when the grip is in a depressed state (teeth 134 engage race 130 to transmit torque, para. [0075]; Fig. 4).
Regarding claim 12, Dunkle further discloses the grip (handle 18) includes a plurality of grip lugs (lugs 71, 72, Fig. 4), the grip lugs (lugs 71, 72) being configured to interface with respective main body lugs (lugs adjacent slots 135, 136, Fig. 4) on the main body portion (ratchet 128) when the grip is in the depressed state (see para. [0078]).
Claim 18 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pat. 6,095,363 to Harris et al. (hereinafter, “Harris”).
Regarding claim 18, Harris discloses a cap (cap 50, Figs. 1-2) for forming a closure of an opening in a receptacle of a container (filler neck 52, Fig. 2), the cap (cap 50) comprising: a main body portion (housing 62, Fig. 1) having a radially outer surface (side wall 88, Fig. 1) including a groove extending along the radially outer surface (groove formed between ramp 64, Fig. 1); a detent located in the groove (detent formed by lug 68, Fig. 1); and a sealing surface (sealing gasket 76, Fig. 1) radially inwardly of the radially outer surface of the main body portion (side wall 88) for fluidly sealing the opening of the receptacle (see Fig. 1); wherein the groove (groove formed between ramp 64) is configured to receive a corresponding protrusion of the receptacle (ramp 70 and stops 74, Figs. 2, 6), and the detent (detent formed by lug 68, Figs. 1, 6) is configured to hold the protrusion (ramp 70) at a location within the groove when the cap is in a locked state on the receptacle (see e.g., col. 10, ll. 17-38).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkle in view of CN 109268678 to Sheng et al. (hereinafter, “Sheng”).
Regarding claim 16, Dunkle discloses a container (fuel tank 32, Fig. 2) comprising: the cap according to claim 1 (see rejection of claim 1, above); a receptacle (neck 16, Fig. 2) including: 6a tube portion (passageway 17, Fig. 2) having an opening (mouth 15, Fig. 2), and a rim portion (rim at upper end of passageway 17, see Fig. 2) surrounding the tube portion (passageway 17) to form an annular socket (see rim at upper end of passageway 17); wherein the container is configured to contain a cryogenic fluid (the tank 32 is capable of containing a cryogenic fluid) and the cap is configured to contain gas or liquid of the cryogenic fluid (the cap 10 is capable of containing gas of a cryogenic fluid).
Dunkle does not expressly disclose the tube portion having a main valve member for containing internal pressure within the container, and wherein a protrusion protrudes from the rim portion into the annular socket, the protrusion including a roller that is guidably received by a groove of the cap.
Sheng teaches a connection joint for use with liquid natural gas fuel and including a valve (p. 2, ll. 3-10 of attached translation). Sheng teaches the joint includes a tube portion (support seat 1.7, Fig. 2) having a main valve member (valve base 1.2, Fig. 2). Sheng teaches that a protrusion (roller assembly 1.9, Fig. 2) protrudes from a rim portion into an annular socket (see Fig. 2), and the protrusion includes a roller (roller assembly 1.9, Fig. 2) that is guidably received by a groove (guide groove 2.5, Figs. 1-2). Sheng teaches that this arrangement provides a simple structure that permits fast and safe connection and separation between the components (p. 3, ll. 28-31).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the cap/container of Dunkle to have a main valve member in the tube and a protrusion including a roller protruding from the rim portion into the annular socket and guidably received by a groove of the cap as taught by Sheng for the purpose of providing fast and safe separation between the cap and the tank, as recognized by Sheng (see p. 3, ll. 28-31)

Allowable Subject Matter
Claims 19 and 20 are allowed. 
Claims 3, 5, 6, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 10, 13, 14, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 3, Dunkle discloses the cap as recited in claim 2 (see rejection above). However, Dunkle does not disclose the lock interacts with part of the receptacle via a stop at a lock position to provide the lock state, and the part of the receptacle releases from the stop at a 2release position to provide the release state. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunkle to have the lock on the cap interact with part of the receptacle to provide the lock state and release states as claimed.
Regarding claim 5, Dunkle discloses the cap as recited in claim 2 (see rejection above). However, Dunkle does not disclose the cap includes a stepped groove in a body of the cap including a first stepped surface having a stop that forms at least a part of the lock, the stop being configured to interact with a part of the receptacle to restrict rotational movement of the body of the cap relative to the receptacle. Harris (see rejection of claim 18 above) discloses a cap having a groove in a body of the cap and having a stop (stop formed by lug 68). However, Harris does not disclose the groove and the stop form part of a lock that is operative in a locked state and a release state as claimed. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunkle or Harris to have a stepped groove having a stop formed in the body of the cap that forms a part of the lock, and the stop being configured to interact with a part of the receptacle to restrict rotational movement of the body of the cap relative to the receptacle as claimed.
Regarding claim 10, Dunkle discloses the cap as recited in claim 9 (see rejection above). However, Dunkle does not disclose a cap wherein the grip is axially depressible to a second position beyond the first position to axially move the main body portion relative to the receptacle such that a part of the receptacle axially moves in a groove to release from a stop, and enabling the cap to be rotated whereby a protrusion can clear the stop during rotation and enable removal of the cap. Harris (see rejection of claim 18 above) discloses a cap having a groove and a receptacle having a protrusion such that the protrusion of the receptacle moves in the groove. However, Harris does not disclose the grip overlying a valve actuator and having multiple axial positions as claimed. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunkle or Harris to have such an arrangement.
Regarding claim 13, Dunkle discloses the cap as recited in claim 2 (see rejection above). However, Dunkle does not disclose the cap includes a lock/release actuator configured to effect releasing of a part of the receptacle from the lock in a groove in a releasing state of the lock/release actuator. Harris (see rejection of claim 18 above) discloses a cap having a groove in a body of the cap and interfaces with a part of the receptacle. However, Harris does not disclose the groove forms part of a lock that is configured to be released by a lock/release actuator that has a locking state and a releasing state. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunkle or Harris to have such an arrangement.
Regarding claim 15, Dunkle discloses the cap as recited in claim 1 (see rejection above). However, Dunkle does not disclose a main body portion of the cap includes a plurality of grooves circumferentially spaced apart about the radially outer surface for receiving a respective plurality of protrusions of the receptacle, and a detent is located in each of the plurality of grooves for receiving and holding a corresponding protrusion of the plurality of protrusions or a plurality of magnets located at a bottom portion of the main body portion for a proximity sensor, the plurality of magnets being circumferentially spaced apart between the plurality of grooves. Harris (see rejection of claim 18 above) discloses a cap having a plurality of grooves for receiving a plurality of protrusions of the receptacle and a detent in each of the grooves. However, Harris does not disclose the cap being configured to have a first stage of removal of the cap, a second stage of removal of the cap, and an intermediate removal position as claimed. U.S. Pat. 6,206,219 to Bruggenolte discloses a magnet in a cap for a proximity sensor, but Bruggenolte does not disclose a plurality of magnets being circumferentially spaced apart between a plurality of grooves as claimed. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunkle, Harris, and/or Bruggenolte to have such an arrangement.
Regarding claim 17, Dunkle discloses the cap as recited in claim 1 (see rejection above). However, Dunkle does not disclose a main body portion having a radially outer surface including a groove for receiving a corresponding protrusion of the receptacle, and a detent located in the groove for holding the protrusion and restricting rotation of the main body portion relative to the receptacle when the cap is in a locked state. Harris (see rejection of claim 18 above) discloses a cap having a groove in a body of the cap for receiving a corresponding protrusion of the receptacle. However, Harris does not disclose in the first stage the detent maintains holding of the protrusion to maintain the locked state; and the grip is movable to a second position which causes the main body portion to move relative to the receptacle thereby releasing the protrusion from the detent and enabling the cap to be removed from the receptacle as claimed. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunkle or Harris to have such an arrangement.
Regarding claim 19, Dunkle discloses the features of claim 1, as discussed above, and Harris discloses the features of claim 18, as discussed above. However, neither Dunkle nor Harris disclose an arrangement where the cap has a main body portion having a radially outer surface including a groove for receiving a corresponding protrusion of the receptacle, and a detent located in the 8groove for holding the protrusion and restricting rotation of the main body portion relative to the receptacle when the cap is in a locked state, and the grip is movable to a first position which causes activation of the valve actuator thereby causing actuation of the valve member to the open position, wherein in the first stage the detent maintains holding of the protrusion to maintain the locked state; and in a second stage of removal of the cap from the receptacle, the grip is movable to a second position which causes the main body portion to move relative to the receptacle thereby releasing the protrusion from the detent and enabling the cap to be removed from the receptacle as claimed. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunkle or Harris to have such an arrangement.
Claims 6, 7, 14, and 20 would be allowable based on their dependency from claims 5, 13, or 19.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2015/0108131 to Malskorn discloses a cap for a receptacle having a pressure relief valve, a groove in an outer surface of the cap, and a protrusion in the receptacle that is received in the groove (see Fig. 1).
U.S. Pat. 5,520,300 to Griffin discloses a locking cap for a receptacle having a pressure release valve assembly (Fig. 2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA E. PARKER/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733